Name: Commission Regulation (EEC) No 200/91 of 28 January 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic conditions
 Date Published: nan

 29 . 1 . 91 No L 23/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 200/91 of 28 January 1991 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 507 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. (') OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 23/6 Official Journal of the European Communities 29 . 1 . 91 ANNEX I 1 . Operation No ('): 977/90 2. Programme : 1990 3 . Recipient : Bangladesh 4. Representative of the recipient (") : The Secretary, Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 5. Place or country of destination : Bangladesh 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 2 200 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  in new bunged metal drums, coated inside with food-can varnish or having been subject to a proce ­ dure giving equivalent guarantees, of 1 90 to 200 kilograms net weight or 190  200 litres fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof  the drums must carry following wording : 'ACTION No 977/90 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 11 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Chittagong 1 6. Address of the warehouse and, if appropriate, port of landing : : 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  30 . 4. 1991 . 18 . Deadline for the supply : 31 . 5. 1991 . 19 . Procedure for determining the costs of supply (9): tendering 20. Date of expiry of the period allowed for submission of tenders : 12. 2. 1991 not later than 12 noon . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 2. 1991 , not later than 12 noon . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 4  14. 5 . 1991 . (c) deadline for the supply : 14. 6. 1991 . 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 25. Refund payable on request by the successful tenderer :  29. 1 . 91 Official Journal of the European Communities No L 23/7 ANNEX II 1 . Operation No (') : 937/90 2. Programme : 1990 3 . Recipient : Ethiopia 4. Representative of the recipient (16) : Ambassade de l'Ethiopie , Bd St Michel, 32, B-1040 Bruxelles ; telex 62285 ETH BRU B ; (in Ethiopia) Relief and Rehabilitation Commission (RRC), PO Box 5686, Addis Ababa ; Cable REHAB, tel . 15 30 11 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.l ) 8 . Total quantity : 222 tonnes net 9 . Number of lots : 1 10 . Packaging and marking ( l3) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under III.B)  metal cans of five kilograms   the cans must be packed in cartons, with four cans per carton  The cans and the cartons must carry the following wording 'ACTION No 937/90 / COLZA OIL / FOOD AID OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF ETHIOPIA / Date of shipment : 1 1 . Method of mobilization : on the Community market 1 2 . Stage of supply (14) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing (17) : Assab or Massawa 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15 . 4 . 1991 . 18 . Deadline for the supply : 15. 5 . 1991 . 19 . Procedure for determining the costs of supply (9) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 . 2. 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 2 . 1991 . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 4.  1 . 5. 1991 . (c) deadline for the supply : 1 . 6 . 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer :  No L 23/8 Official Journal of the European Communities 29 . 1 . 91 ANNEX III 1 . Operation No ('): 1038 /90 2. Programme : 1990 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel. 734 55 80, telex : 22555 LRCS CH : fax 733 03 95 4. Representative of the recipient (2) : Ethiopian Red Cross Society, Ras Desta Damtew Avenue, PO Box 195, Addis Ababa, tel . 44 93 64 / 15 9074 ; telex 21338 ERCS ET ; fax 51 2643 ; 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3)(6): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.l ) 8 . Total quantity : 255 tonnes net 9 . Number of lots : one 10 . Packaging and marking (13) ( l5) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under III.B and 1.3.3) :  metal cans of five kilograms, with four cans per carton  to be delivered on standard pallets wrapped in shrinked plastic / under plastic cover  the cans and the cartons must carry the following wording : 'ACTION No 1038/90 / a red cross / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS AND RED CRES ­ CENT SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply (14): free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Assab 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1991 18 . Deadline for the supply : 15. 5. 1991 19 . Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 . 2. 1991 , at 12 noon. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 2. 1991 , at 12 noon . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5. 4  1 . 5 . 1 99 1 (c) deadline for the supply : 1 . 6. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  29 . 1 . 91 Official Journal of the European Communities No L 23/9 ANNEX IV 1 . Operation No ('): 1012/90 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under III .A.1 ) 8 . Total quantity : 500 tonnes net 9 . Number of lots : one 10. Packaging and marking (10) ( l3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3, 1.3.3 :  metal cans of 5 kilograms, with four cans per carton  the cans and the cartons must carry the following wording : 'ACTION No 1012/90 / VEGETABLE OIL / ETHIOPIA / LWF / 905100 / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 . 3 to 1 . 4. 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 2 . 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 2. 1991 . (b) period for making the goods available at the port of shipment : 26 . 3 to 15 . 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 , rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 23/10 Official Journal of the European Communities 29 . 1 . 91 ANNEX V 1 . Operation No ('): 1136/90 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3)(4)(6)0 : see ^st published in OJ No C 216, 14 . 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 60 tonnes net 9. Number of lots : one 10. Packaging and marking (5) ( ,2) (u) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 , 1.3.3 :  metal cans of 5 kilograms, with four cans per carton  the cans and the cartons must carry the following wording : 'ACTION No 1136/90 / VEGETABLE OIL / SUDAN / WVB / 905306 / NAIROBI VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBU ­ TION' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 3 to 1 . 4. 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 2. 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 26. 2. 1 99 1 . (b) period for making the goods available at the port of shipment : 26. 3 to 15.4. 1 99 1 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  29 . 1 . 91 Official Journal of the European Communities No L 23/ 11 ANNEX VI 1 . Operation No (') : 1058/90 2. Programme : 1 990 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103 , 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (J) (4) (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 270 tonnes net 9 . Number of lots : one 10 . Packaging and marking (10) (u) ( 1S) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3, 1.3.3 :  metal cans of 5 kilograms, with four cans per carton  the cans and the cartons must carry the following wording : 'ACTION No 1058/90 / VEGETABLE OIL / SUDAN / CONCERN / 905405 / PORT SUDAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / Date of expiry : / Date of production : 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 3 to 1 . 4 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 2. 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 2. 1991 . (b) period for making the goods available at the port of shipment : 26 . 3 to 15. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25 . Refund payable on request by the successful tenderer :  No L 23/ 12 Official Journal of the European Communities 29 . 1 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium- 134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by official authorities and be legalized for Sudan . (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 1 6, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. i7) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, ^evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) To be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover. (' ') Commission delegate to be contacted by the successful tenderer : Mr J. Bailly, Head of EEC Delegation, Dhaka Office House CES (E) 19, Road 128, Gulshan, Dhaka 12, Bangladesh ; Telex 642501 CECO-BJ ; Fax (8802) 88 31 18 . ( 12) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (13) As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. ( 14) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' 29 . 1 . 91 Official Journal of the European Communities No L 23/ 13 ( 15) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 16) Commission delegate to be contacted by the successful tenderer : Mr Haffner, PO box 5570, Addis Ababa, Telex 21135 DELEGEUR, Addis Ababa (17) The unloading is programmed for Assab. Nevertheless an option between the ports of Massawa and Assab will remain open at the latest until the entry of the vessel into Ethiopian waters. (The port of Massawa can only accommodate ships with a maximum draught of 28 feet and a maximum length of 180 m.)